UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6199


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

REGINALD ANTHONY FALICE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Graham C. Mullen, Senior District Judge. (3:98-cr-00244-GCM-1)


Submitted: June 21, 2018                                          Decided: June 26, 2018


Before DIAZ and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reginald Anthony Falice, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Reginald Felice appeals the district court’s text order denying his motion to

review his federal criminal sentence and his motion for a hearing. We have reviewed the

record and find no reversible error. Accordingly, we affirm. See United States v. Falice,

No. 3:98-cr-00244-GCM-1 (W.D.N.C. Feb. 2, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            2